Citation Nr: 0021538	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of head 
injury with migraine headaches, currently evaluated as 30 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).  

The Board notes that in his September 1998 claim the veteran 
referred to his inability to obtain and maintain employment 
due to his service-connected residuals of head injury.  He 
again expressed this contention during his VA examinations.  
These statements are construed as reasonably raising an issue 
of entitlement to a total disability evaluation based on 
individual unemployability.  Since this matter has not been 
prepared for appellate review it will be referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The residuals of the veteran's head injury are not 
characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; impaired speech, judgment, thought, 
comprehension, and memory; and disturbances of motivation and 
mood.

3.  Migraine headaches associated with the veteran's head 
injury residuals are not shown to manifest very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of head injury with migraine headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.130, Diagnostic Code 9304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed that his migraine headaches, which 
are the predominate symptom of his service connected 
disability, have increased in frequency and severity.  A 
veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The record shows that the RO originally granted service 
connection for residuals of a head injury in a July 1972 
rating decision, specifically post concussion syndrome 
associated with cephalgia and tension symptoms, and assigned 
a 10 percent disability evaluation effective from April 1972.  
The assigned evaluation was later increased to 30 percent 
effective from May 1974.  Subsequent rating decisions, 
including the one presently on appeal, have confirmed and 
continued this evaluation.

During a VA psychological examination in October 1998, the 
veteran complained of migraines worsening during the past 
four years.  He had experienced weight loss and memory 
disturbance four years previously when the migraines 
worsened.  The migraines now occurred on a weekly basis, but 
the frequency and severity varied.  The veteran claimed that 
he could not maintain employment because of his migraines.  
He reported working for one company for 15 years because they 
tolerated his absences due to the migraines.  After this 
employer went out of business, he worked only sporadically 
and had been terminated from jobs due to his headache-related 
absences.  Upon examination, the veteran was alert, coherent, 
and oriented in all spheres.  No disturbance of thought 
process, concentration, or memory loss was present.  Affect 
and mood were described as normal.  He was diagnosed with 
migraine headaches and assigned a Global Assessment of 
Functioning (GAF) score of 80.

During a VA neurological examination that same month, the 
veteran stated that, four years previously, he experienced an 
episode of feeling disconnected, not knowing where he was, a 
pounding heart, and blurred vision.  He also had episodes of 
severe pain in his head, nosebleed, nausea, and vomiting.  He 
now experienced light flashes in the right eye and ringing in 
the ears before he developed a headache.  The headaches 
usually pulsated and were located in the right frontal 
region.  He knew of nothing that relieved or precipitated the 
headaches.  The headaches occurred once per week for the past 
six months.  The headaches were regularly associated with 
nausea and occasionally with vomiting.  The pain was 
aggravated by noise.  The veteran had to go to bed when he 
experienced a headache.  He had no difficulty eating or 
sleeping.

The examiner commented that the veteran presented an 
extremely disorganized account of his problems and that he 
seemed passive and dependent during the interview.  He 
exhibited pressured speech and an intermittent side to side 
head tremor.  There was no specific abnormality of mental 
state or higher cerebral function.  The functions of the 12 
cranial nerves, skilled movement, and reflexes and sensation 
were normal.  He had limitation of motion of the neck.  The 
veteran complained of memory loss but it was not 
substantiated.  Magnetic image testing revealed no 
abnormality of the brain or vessels.  An x-ray of the 
cervical spine disclosed osteophytes and spondylosis.  A 
Doppler found a brisk response to hyperventilation and 
diffuse evidence in the middle cerebral and anterior cerebral 
systems of distal stenosis compatible with vasoconstriction.

The examiner found that the veteran suffered from headaches 
that fulfilled the criteria for migraine, including 
premonitory focal neurological symptoms, and gradual 
development of headaches lasting several hours, associated 
with pulsation, nausea, vomiting, and phonophobia.  He 
remarked that there was insufficient information to assess 
the reported past episodes of agitation and irrational 
behavior.

VA outpatient records show that the veteran presented with 
chronic headaches and anxiety in May 1999.  Neurological 
examination found the veteran to be alert and oriented, with 
intact cranial nerves, and motor and sensory functions.  It 
was noted that the anxiety and headaches were stable on 
medication.

The veteran's residuals of head injury have been assigned a 
30 percent evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (1999).  Under the rating schedule, a 30 
percent evaluation is warranted when such disorder creates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when such disorder creates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.

Based upon the foregoing evidence, the Board finds that the 
only current residuals of the veteran's earlier head injury 
are weekly migraine headaches and some associated anxiety.  
The Board finds that this symptomatology corresponds most 
closely to the "occasional decrease in work 
efficiency...although generally functioning satisfactorily" 
contemplated by a 30 percent rating.  The veteran has 
exhibited no sleep impairment and no impairment of memory.  
Furthermore, he has generally exhibited no symptomatology 
associated with the assignment of a 50 percent evaluation, 
such as a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment and abstract 
thinking; and disturbances of motivation and mood.

The Board must also consider whether a higher evaluation can 
be assigned for the veteran's disability under Diagnostic 
Code 8100 for migraine headaches.  Under that Diagnostic Code 
a 30 percent is for assignment for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over last several months, and a 50 percent 
evaluation for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

While the veteran has described experiencing headaches on a 
weekly basis these headaches have not been described as 
"completely prostrating," nor were they described as 
"prolonged attacks."  In this regard, one of the VA 
examinations indicated that he had a "gradual development of 
headache lasting for several hours," and in the other 
examination he reported that "their occurrence as well as 
intensity varies."  

The Board is sympathetic that the veteran suffers from 
symptoms while he has a migraine.  However, he has provided 
no evidence of social or occupational impairment during the 
majority of the time when he is not experiencing a migraine.  
Psychological and neurological examinations have been 
essentially normal.  The most recent VA clinical record found 
the veteran to be stable on medication and the assigned GAF 
score indicated only slight impairment.  Accordingly, the 
Board finds the veteran's overall disability picture is 
equivalent to the criteria for a 30 percent evaluation and 
the requirements for the assignment of the next higher 
evaluation have not been met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
that the criteria for submission for assignment of an 
extraschedular rating are not met.  See 38 C.F.R. 
§ 3.321(b)(1) (1999); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation in excess of 30 percent for residuals of head 
injury with migraine headaches is denied.



		
	RAYMOND F. FERNER 
	Acting Member, Board of Veterans' Appeals



 

